Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
Status of Claims
The amendment filed on December 1, 2021 is acknowledged.  Claim 1 was amended and claims 2-3 and 5-12 were canceled.  Claims 1, 4 and 13-14 are pending in the instant application.
Claims 1, 4 and 13-14 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on September 1, 2021, is hereby withdrawn. 
Examiner’s Comments
The objection to claims 2-3 is withdrawn in view of amendment of the claims filed December 1, 2021.

The rejection of claims 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of cancellation of the claims filed December 1, 2021.

The rejection of Claim(s) 1-6, 8-11 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US8067376 B2) as evidenced by Innovagen (Peptide solubility Calculator, accessed on August 27, 2021) is withdrawn in view of amendment of the claims filed December 1, 2021.

The rejection of claim(s) 1-8 and 13-14 under 35 U.S.C. 102(a)(1) as being as being anticipated by Szabo (European Journal of Medicinal Chemistry 115 (Marc, 2016) 361-368) Innovagen (Peptide solubility Calculator, accessed on August 27, 2021, pages 3-4) is withdrawn in view of amendment of the claims filed December 1, 2021.

Claims 1, 4 and 13-14 are allowed as filed in the amendment on December 1, 2021.

Reasons for Allowance
	The closest prior art made of record is as follows: Berezin (WO2010054667 A1A2) discloses the peptide ARFLKRLDRNLWGG which comprises SEQ ID NO: 1 (highlighted in bold).  Berezin teaches that the peptide is capable of modulating IL-4 (see abstract).  However, neither Berezin nor any other prior teach or provide motivation to conjugate the peptide or a peptide consisting of SEQ ID NO: 1 to methotrexate.
Conclusion
Claims 1, 4 and 13-14 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654